Citation Nr: 1701619	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to a rating in excess of 10 percent for a right knee condition.

3.  Entitlement to a rating in excess of 10 percent for a left knee condition.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to November 1996 and from August 2007 to November 2009.

The Veteran testified at a live hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of that hearing is associated with the record.

The issues of entitlement to ratings in excess of 10 percent for knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tension headaches occurred during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tension headaches are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for tension headaches.  For the following reasons, the Board finds service connection for tension headaches warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

A review of the evidence reveals that the Veteran testified that he suffered from occasional, normal, headaches before he entered service. Once in service, he developed splitting headaches that occurred every day and lasted all day; such headaches are documented in the Veteran's service treatment records.  The headaches caused nausea and feelings of sickness and prevented the Veteran from sleeping or completing his tasks, and continued until current day.  To treat them, the Veteran took Nsaids and Tylenol.

The first criteria for establishing service connection requires competent evidence of a current disability.  The Veteran's medical records and testimony demonstrate that he suffers from tension headaches.  Accordingly, the Board finds the Veteran suffers from tension headaches.

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  In this case, the Veteran's service treatment records and testimony demonstrate that he suffered from such headaches while in service.

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  Given all of the above, the Board finds that the evidence in favor of entitlement to service connection for tension headaches is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for tension headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

The Board notes that the RO originally denied the Veteran's claim for tension headaches as a pre-existing condition that was not aggravated by service.  The Board finds the pre-existing condition argument to be a red herring, as there is no evidence in the record that the Veteran suffered from debilitating, every day, all day long, tension headaches before his second deployment.  As such, the headaches the Veteran currently experiences should be considered a new condition that developed during the Veteran's second deployment and adjudicated so.


ORDER

Service connection for tension headaches is granted.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for a bilateral knee condition.  The Board finds that remand is necessary due to the Veteran's worsened condition.

At the August 2016 hearing, the Veteran testified that his bilateral knee condition had worsened.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations in 2012, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's right and left knee conditions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his right and left knees.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected right and left knee osteoarthritis.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.  

b. The examiner should provide the range of motion in degrees for the Veteran's bilateral knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

c. Indicate whether there is recurrent subluxation or lateral instability of the right and left knee, and, if so, describe its severity, etiology, frequency, and degree.

d. Indicate whether there is a dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.

e. Determine whether the right and left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


